DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 3/25/2022 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 7/19/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP2007050644) [hereinafter Sato].
Sato discloses a raised woodgrain finish decorative material (Figs. 1-2) comprising a substrate (base 12), a resin layer (film 13a) formed on the substrate, wherein a first raised section (Figs. 2b- 2c, section 17) provided on one surface of the resin layer formed on the substrate, a second raised section (Figs. 2b-2c, section 16) provided on the one surface of the resin layer formed on the substrate in different locations than the location of the first raised section, the length of the first raised section (section 17) is longer than the length of the second raised section (section 16) in the lengthwise direction of the substrate (Fig. 1a), the height of the first raised section (section 17) is higher than the height of the second raised section (section 16) in the thickness direction of the substrate (Figs. 2b-2c).
Sato fails to specifically teach the height of the first raised section is 0.1 mm or more and 0.17 mm or less from the bottom of the first raised section and the second raised section, and the height of the second raised section is 0.03 mm or more and 0.09 mm or less from the bottom of the first raised section and the second raised section, and the length of the second raised section is 0.3 mm or more and 300 mm or less in the lengthwise direction of the substrate.
Sato teaches the maximum height of the raised sections is 30-200 µm (0.03 mm-0.2 mm). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the raised sections in Sato to have the height of the first raised section being 0.1 mm or more and 0.17 mm or less from the bottom of the first raised section and the second raised section, and to have the height of the second raised section being 0.03 mm or more and 0.09 mm or less from the bottom of the first raised section and the second raised section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the second raised section in Sato to be 0.3 mm or more and 300 mm or less in the lengthwise direction of the substrate in order to form a desired wood grain pattern and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claim 3, Sato fails to teach the width of the first raised section being 0.3 mm or more and 2.0 mm or less in the direction perpendicular to the lengthwise direction of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the first raised section in Sato to be 0.3 mm or more and 2.0 mm or less in the direction perpendicular to the lengthwise direction of the substrate in order to form a desired wood grain pattern and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claim 4, Sato fails to teach the distance between the first raised sections in the direction perpendicular to the lengthwise direction of the substrate is 0.1 mm or more and 5.4 mm or less. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance between the first raised sections in Sato to be 0.1 mm or more and 5.4 mm or less in the direction perpendicular to the lengthwise direction of the substrate in order to form a desired wood grain pattern and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claim 5, Sato discloses the end of the first raised section (section 17) exists only at the edge of the substrate (Fig. 1a).
Regarding claim 8, Sato fails to teach the width of the second raised section being 0.06 mm or more and 0.9 mm or less in the direction perpendicular to the lengthwise direction of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the second raised section in Sato to be 0.06 mm or more and 0.9 mm or less in the direction perpendicular to the lengthwise direction of the substrate in order to form a desired wood grain pattern, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
	Regarding claim 9, Sato fails to teach the proportion of the second raised section to the proportion of the first raised section in the substrate surface being 0.5 or more and 2.0 or less. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second raised sections in Sato to have the proportion of the second raised section to the proportion of the first raised section in the substrate surface being 0.5 or more and 2.0 or less in order to form a desired wood grain pattern.
	Regarding claim 10, Sato fails to teach the proportion of the second raised section to a residual part of the first raised section in the substrate surface being 0.1 or more and 0.8 or less. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second raised sections in Sato to have the proportion of the second raised section to a residual part of the first raised section in the substrate surface being 0.1 or more and 0.8 or less in order to form a desired wood grain pattern.
Regarding claim 24, Sato fails to specifically teach the end of the second raised section in the lengthwise direction of the substrate having a narrowed and roundish form. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second raised section in the lengthwise direction of the substrate to have a narrowed and roundish form in order to form a desired wood grain pattern and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claim 25, Sato fails to teach the second raised sections being aligned in series at intervals in the lengthwise direction of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second raised sections in Sato to be aligned in series at intervals in the lengthwise direction of the substrate in order to form a desired wood grain pattern.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Erwin (US 3,452,861).
Sato fails to teach a pattern layer on the surface of at least one side of the substrate, and a lining substrate on the opposite side surface to the surface on which the first raised section and the second raised section are provided.
Erwin teaches a decorative wood grain sheet (Fig. 1-3) including a pattern layer (layer 15; col. 2, lines 65-66) on the surface of one side of a substrate, and a lining substrate (paper 13) on an opposite side surface to the surface on which first and second raised sections are provided (Fig. 3) for use as trim decoration for automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decorative wood grain sheet in Sato to include a pattern layer on the surface of at least one side of the substrate, and a lining substrate on the opposite side surface to the surface on which the first raised section and the second raised section are provided as taught by Erwin in order to form an alternate decorative wood grain sheet for use as trim decoration for automobiles.



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8-10 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781